UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: July 31, 2007 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-07763 MET-PRO CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-1683282 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 160 Cassell Road, P.O. Box 144 Harleysville, Pennsylvania 19438 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(215) 723-6751 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of“accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [ X ] As of July 31, 2007 the Registrant had 11,258,045 Common Shares, par value of $.10 per share, issued and outstanding. MET-PRO CORPORATION INDEX PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheet as of July 31, 2007 and January 31, 2007 2 Consolidated Statement of Operations for the six-month and three-month periods ended July 31, 2007 and 2006 3 Consolidated Statement of Shareholders’ Equity for the six-month periods ended July 31, 2007 and2006 4 Consolidated Statement of Cash Flows for the six-month periods endedJuly 31, 2007 and2006 5 Notes to Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm 16 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Qualitative and Quantitative Disclosures about Market Risk 23 Item 4. Controls and Procedure 23 PART II - OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 SIGNATURES 27 1 Index MET-PRO CORPORATION CONSOLIDATED BALANCE SHEET (unaudited) PART I – FINANCIAL INFORMATION Item 1.Financial Statements July 31, January 31, ASSETS 2007 2007 Current assets Cash and cash equivalents $24,426,816 $17,322,194 Marketable securities 24,043 24,090 Accounts receivable, net of allowance for doubtful accounts of approximately $150,000 and $133,000, respectively 21,573,525 20,837,589 Inventories 22,082,136 19,296,279 Prepaid expenses, deposits and other current assets 1,751,891 1,748,130 Total current assets 69,858,411 59,228,282 Property, plant and equipment, net 16,217,855 16,832,988 Costs in excess of net assets of businesses acquired, net 20,798,913 20,798,913 Other assets 294,610 306,403 Total assets $107,169,789 $97,166,586 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Current portion of long-term debt $1,981,082 $1,955,202 Accounts payable 9,057,973 6,450,813 Accrued salaries, wages and expenses 4,264,905 4,135,342 Dividend payable 757,389 757,029 Customers' advances 2,333,909 981,680 Deferred income taxes 242,457 245,231 Total current liabilities 18,637,715 14,525,297 Long-term debt 4,517,363 5,417,990 Other non-current liabilities 3,305,321 3,276,551 Deferred income taxes 2,335,529 1,369,591 Total liabilities 28,795,928 24,589,429 Shareholders' equity Common shares, $.10 par value; 18,000,000 shares authorized, 12,846,608 shares issued, of which 1,588,563 and 1,631,364 shares were reacquired and held in treasury at the respective dates 1,284,661 1,284,661 Additional paid-in capital 8,254,499 7,910,708 Retained earnings 79,687,717 74,921,913 Accumulated other comprehensive income (loss) 351,891 (33,471 ) Treasury shares, at cost (11,204,907 ) (11,506,654 ) Total shareholders' equity 78,373,861 72,577,157 Total liabilities and shareholders' equity $107,169,789 $97,166,586 See accompanying notes to consolidated financial statements. 2 Index MET-PRO CORPORATION CONSOLIDATED STATEMENT OF OPERATIONS (unaudited) Six Months Ended July 31, Three Months Ended July 31, 2007 2006 2007 2006 Net sales $49,512,698 $43,557,923 $27,596,089 $23,778,882 Cost of goods sold 33,557,349 30,968,074 18,560,267 17,044,392 Gross profit 15,955,349 12,589,849 9,035,822 6,734,490 Operating expenses (income) Selling 4,589,778 3,972,366 2,519,901 2,076,187 General and administrative 5,407,261 4,539,931 2,923,408 2,181,418 Gain on sale of building (3,513,940 ) - - - 6,483,099 8,512,297 5,443,309 4,257,605 Income from operations 9,472,250 4,077,552 3,592,513 2,476,885 Interest expense (170,698 ) (147,314 ) (90,546 ) (87,509 ) Other income, net 516,393 505,251 299,087 270,453 Income before taxes 9,817,945 4,435,489 3,801,054 2,659,829 Provision for taxes 3,412,001 1,419,356 1,273,353 851,144 Net income $6,405,944 $3,016,133 $2,527,701 $1,808,685 Earnings per share, basic (1) $.57 $.27 $.23 $.16 Earnings per share, diluted (2) $.56 $.27 $.22 $.16 Cash dividend per share – declared (3) $.1350 $.1250 $.0675 $.0625 Cash dividend per share – paid (3) $.1350 $.1250 $.0675 $.0625 (1) Basic earnings per share are based upon the weighted average number of shares outstanding of 11,226,822 and 11,202,088 for the six-month periods ended July 31, 2007 and 2006, respectively, and 11,222,658 and 11,201,507 for the three-month periods ended July 31, 2007 and 2006, respectively. (2) Diluted earnings per share are based upon the weighted average number of shares outstanding of 11,473,431 and 11,379,867 for the six-month periods ended July 31, 2007 and 2006, respectively, and 11,470,742 and 11,383,659 for the three-month periods ended July 31, 2007 and 2006, respectively. (3) The Board of Directors declared quarterly dividends of $.0675 per share payable on March 14, 2007,June 12, 2007, and September 10, 2007 to shareholders of record as of February 28, 2007, May 29, 2007, and August 27, 2007, respectively.Quarterly dividends of $.0625 per share were paid on March 9, 2006, June 7, 2006, and September 6, 2006 to shareholders of record as of February 24, 2006, May 26, 2006, and August 24, 2006, respectively. See accompanying notes to consolidated financial statements. 3 Index MET-PRO CORPORATION CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (unaudited) Accumulated Additional Other Common Paid-in Retained Comprehensive Treasury Shares Capital Earnings Income/(Loss) Shares Total Balances, January 31, 2007 $1,284,661 $7,910,708 $74,921,913 ($33,471 ) ($11,506,654 ) $72,577,157 Comprehensive income: Net income - - 6,405,944 - - Adoption of FIN No. 48 - - (125,000 ) - - Foreign currency translation adjustment - - - 280,143 - Interest rate swap, net of tax of($61,813) - - - 105,249 - Securities available for sale, net of tax of $17 - - - (30 ) - Total comprehensive income 6,666,306 Dividends paid, $.0675 per share - - (757,751 ) - - (757,751 ) Dividends declared, $.0675 per share - - (757,389 ) - - (757,389 ) Stock-based compensation - 255,054 - - - 255,054 Stock option transactions - 88,737 - - 301,747 390,484 Balances, July 31, 2007 $1,284,661 $8,254,499 $79,687,717 $351,891 ($11,204,907 ) $78,373,861 Accumulated Additional Other Common Paid-in Retained Comprehensive Treasury Shares Capital Earnings Income/(Loss) Shares Total Balances, January 31, 2006 $1,284,661 $7,564,180 $70,645,717 ($321,821 ) ($11,634,499 ) $67,538,238 Comprehensive income: Net income - - 3,016,133 - - Foreign currency translation adjustment - - - 201,298 - Interest rate swap, net of tax of $43,599 - - - 90,864 - Total comprehensive income 3,308,295 Dividends paid, $.0625 per share - - (700,287 ) - - (700,287 ) Dividends declared, $.0625 per share - - (700,286 ) - - (700,286 ) Stock-based compensation - 163,601 - - - 163,601 Stock option transactions - 2,589 - - 52,642 55,231 Balances, July 31, 2006 $1,284,661 $7,730,370 $72,261,277 ($29,659 ) ($11,581,857 ) $69,664,792 See accompanying notes to consolidated financial statements. 4 Index MET-PRO CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (unaudited) Six Months Ended July 31, 2007 2006 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS Cash flows from operating activities Net income $6,405,944 $3,016,133 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 843,274 768,427 Deferred income taxes 899,167 (1,106 ) (Gain) on sale of property and equipment, net (3,516,683 ) (11,589 ) Stock-based compensation 255,054 163,601 Allowance for doubtful accounts 17,211 (79,629 ) (Increase) decrease in operating assets: Accounts receivable (610,728 ) 1,607,822 Inventories (2,654,774 ) (1,405,805 ) Prepaid expenses, deposits and other current assets 20,744 247,600 Other assets (4,841 ) (4,644 ) Increase (decrease) in operating liabilities: Accounts payable and accrued expenses 2,505,115 (276,556 ) Customers’ advances 1,351,575 (532,636 ) Other non-current liabilities 28,770 1,098 Net cash provided by operating activities 5,539,828 3,492,716 Cash flows from investing activities Proceeds from sale of property and equipment 4,345,282 12,810 Acquisitions of property and equipment (864,953 ) (3,275,209 ) Net cash provided by (used in) investing activities 3,480,329 (3,262,399 ) Cash flows from financing activities Proceeds from new borrowings - 4,140,315 Reduction of debt (758,148 ) (713,113 ) Exercise of stock options 390,484 55,232 Payment of dividends (1,514,780 ) (1,400,107 ) Net cash provided by (used in) financing activities (1,882,444 ) 2,082,327 Effect of exchange rate changes on cash (33,091 ) 23,357 Net increase in cash and cash equivalents 7,104,622 2,336,001 Cash and cash equivalents at February 1 17,322,194 17,683,305 Cash and cash equivalents at July 31 $24,426,816 $20,019,306 See accompanying notes to consolidated financial statements. 5 Index MET-PRO CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Recent Accounting Pronouncements: In May 2005, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 154, “Accounting Changes and Error Corrections”, which replaces Accounting Principles Board (“APB”) No. 20, “Accounting Changes,” and SFAS No. 3, “Reporting Accounting Changes in Interim Financial Statements”.SFAS No. 154 changes the requirements for accounting and reporting a change in accounting principle, and applies to all voluntary changes in accounting principles, as well as changes required by an accounting pronouncement in the unusual instance it does not include specific transition provisions.Specifically, SFAS No. 154 requires retrospective application to prior periods’ financial statements, unless it is impracticable to determine the period specific effects or the cumulative effect of the change.When it is impracticable to determine the effects of the change, the new accounting principle must be applied to the balances of assets and liabilities as of the beginning of the earliest period for which retrospective application is practicable and a corresponding adjustment must be made to the opening balance of retained earnings for that period rather than being reported in the statement of operations.When it is impracticable to determine the cumulative effect of the change, the new principle must be applied as if it were adopted prospectively from the earliest date practicable.SFAS No. 154 is effective for accounting changes and corrections of errors made in fiscal years beginning after December 15, 2005.SFAS No. 154 does not change the transition provisions of any existing pronouncements.SFAS No. 154 has not had a material impact on our financial position, results of operations or cash flows. In July 2006, the FASB issued Interpretation (“FIN”) No. 48, “Accounting for Uncertainty in Income Taxes - An Interpretation of SFAS No. 109”. FIN No. 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with SFAS No. 109, “Accounting for Income Taxes”.FIN No. 48 also prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.In addition, FIN No. 48 provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.The provisions of FIN No. 48 are to be applied to all tax positions upon initial adoption of this standard.Only tax positions that meet the more-likely-than-not recognition threshold at the effective date may be recognized or continue to be recognized as an adjustment to the opening balance of retained earnings (or other appropriate components of equity) for that fiscal year.The provisions of FIN No. 48 are effective for fiscal years beginning after December 15, 2006.The Company adopted FIN 48 effective February1, 2007.See Note 8 on page 10 for further information. In September 2006, the Securities and Exchange Commission (“SEC”) issued Staff Accounting Bulletin (“SAB”) 108, to address diversity in practice in quantifying financial statement misstatements.SAB 108 requires that the Company quantify misstatements based on their impact on each of our financial statements and related disclosures.SAB 108 is effective for fiscal years ending after November 15, 2006.The Company has adopted SAB 108 effective as of January 31, 2007.The adoption of this bulletin did not have a material impact on our financial position, results of operations or cash flows. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”.SFAS No. 157 provides guidance for using fair value to measure assets and liabilities.It also responds to investors’ requests for expanded information about the extent to which companies measure assets and liabilities at fair value, the information used to measure fair value, and the effect of the fair value measurements on earnings.SFAS No. 157 applies whenever other standards require (or permit) assets or liabilities to be measured at fair value, and does not expand the use of fair value in any new circumstances.SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and is required to be adopted by the Company in the first quarter of fiscal year 2009.The Company is currently evaluating the effect that the adoption of SFAS No. 157 will have on our financial position, results of operations and cash flows. 6 Index MET-PRO CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS In September2006, the FASB issued SFAS No.158, “Employers’
